19 So.3d 404 (2009)
De Armand L. HULL, Appellant,
v.
The LENDING HOUSE, INC., Appellee.
No. 3D08-3323.
District Court of Appeal of Florida, Third District.
September 2, 2009.
Rehearing Denied October 8, 2009.
William Pena Wells, Coral Gables, for appellant.
Stoll and Orchard, and Stephen P. Orchard, Fort Lauderdale, for appellee.
Before RAMIREZ, C.J., and GERSTEN and SALTER, JJ.
PER CURIAM.
De Armand L. Hull appeals from a trial court order denying his motion to vacate a default. We treat this as an appeal from a non-final order determining jurisdiction of the person, see Fla. R.App. P. 9.130(a)(3)(C)(i); Aventura Beach Club Condo. Ass'n v. Blaustein, 997 So.2d 1185 (Fla. 3d DCA 2008); Palamara v. World Class Yachts, Inc., 824 So.2d 194 (Fla. 4th DCA 2002), and affirm.
There is record evidence to support the trial court's conclusion that substitute service on defendant Hull was appropriate. §§ 49.021, .031, .041, Fla. Stat. (2008). There was evidence that the defendant's residence was inaccessible and that, despite several attempts, the process server could not gain access to the property by any reasonable means to serve the papers personally. There was no direct access from the street to the property.
*405 Finding no abuse of discretion in the trial court's order denying Hull's motion to vacate, that order is hereby affirmed.
Affirmed.